Citation Nr: 0801037	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  02-22 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney at law


WITNESS AT HEARING ON APPEAL

The veteran





INTRODUCTION


The veteran served on active duty from August 1956 to August 
1959.

The veteran initially filed a claim of entitlement to service 
connection for heart disease in November 2000.  This matter 
has come before the Board of Veterans' Appeals (the Board) on 
appeal from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Milwaukee, 
Wisconsin (the RO).

The veteran presented testimony before a hearing officer at 
the RO in March 2004. A transcript of this hearing has been 
associated with the veteran's VA claims folder.

In August 2004, the Board remanded this case to the VA 
Appeals Management Center (AMC) so that additional 
evidentiary development, to include a physical examination 
and medical opinion, could be accomplished.  

In an August 2005 decision, the Board denied the veteran's 
claim.  The veteran duly appealed to the United States Court 
of Appeals for Veterans Claims (the Court).  
In April 2007, pursuant to a Joint Motion for Remand which 
had been signed by representatives of the veteran and of the 
Secretary of Veterans Affairs, the Court vacated the Board's 
August 2005 decision and remanded this case to the Board.  
The specifics of the Joint Motion will be discussed below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

In substance, the parties to the Joint Motion noted that the 
veteran's service medical records are missing and are 
presumed to have been lost in a July 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
The parties further noted that in its August 2004 remand, 
which requested a medical nexus opinion, the Board had 
accepted the veteran's report that a heart murmur had been 
identified in service.  Finally, the parties observed:

It appears that, contrary to the Board's August 2004 
findings that an in-service injury occurred, the 
examiner based his findings on a determination that the 
veteran did not suffer from a heart murmur while in 
service. . . . Since the April 2005 examination report 
does not reflect compliance with the August 2004 remand 
directives, the Court should remand the matter . . . ."  
 
The Joint Motion cited Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].    

Thus, the Board is obligated to obtain another medical nexus 
opinion.  Accordingly, the case is REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.   The veteran's claims folder should be 
referred to a physician, who should render 
an opinion as to the connection, if any, 
between the veteran's reported heart 
murmur in service and his currently 
diagnosed heart disease.  The examiner 
should be aware than no inferences may be 
drawn from the absence, through no fault 
of the veteran, of his service medical 
records.  If physical examination of the 
veteran is deemed to be necessary by the 
reviewing physician, such should be 
accomplished.  A report should be prepared 
and associated with the veteran's VA 
claims folder.

2.  Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA should 
then readjudicate the veteran's claim of 
entitlement to service connection for 
heart disease. If the benefit sought on 
appeal remains denied, VBA should provide 
the veteran and his attorney with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

